internal_revenue_service number release date index number -------------------------- -------------------------- ------------------------------------------ -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-114508-04 date july ------------------ -------------------------- ----------------------------- ------------------------------ legend taxpayer ---------------------------------------------------------------------------------- ------------------------------------------------------------------- date date company official -------------------------------------------------------------------------- dear ------------------ taxpayer an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for taxpayer to file an election under sec_1_1502-21 of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group of which taxpayer is the common parent for the tax_year ending date additional information was submitted in a letter dated date the material information submitted for consideration is summarized below cnol in the tax_year ending date none of the cnol was attributable to a corporation that had a separate_return_year within the meaning of sec_1_1502-1 at any time within the carryback period for the cnol and none has been carried back to a prior year this letter responds to a letter dated date requesting on behalf of taxpayer is the common parent of a consolidated_group which sustained a sec_1_1502-21 provided for the year at issue that a consolidated taxpayer intended to relinquish the carryback period for its consolidated group’s plr-114508-04 cnol on its tax_return for the tax_year ending date the return was timely filed consistent with a valid election having been made however for various reasons a valid election was not filed on date which was after the date that the return was timely filed it was discovered that a valid election was not filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file a valid election the period of limitations on assessment under sec_6501 has not expired for the taxable_year for which the election should have been filed or for any subsequent taxable_year group may elect to relinquish the carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 provides that the statement must be signed by the common parent and filed with the group’s income_tax return for the consolidated_return_year in which the cnol arises extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer to file the election provided taxpayer establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government_official explain the circumstances that resulted in the failure to timely file a valid information affidavits and representations submitted by taxpayer and company under sec_301_9100-1 the commissioner has discretion to grant a reasonable in this case the time for filing the election is fixed by the regulations ie sec_301_9100-1 through provide the standards the plr-114508-04 election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301 b v based on the facts and information submitted including the representations that have been made we conclude that taxpayer has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for taxpayer to file the election with respect to the relinquishment of the entire carryback period for the cnol for the tax_year ending date as described above the above extension of time is conditioned on taxpayer’s consolidated group’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to taxpayer’s consolidated group’s tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayer’s consolidated group’s liability is lower sec_301_9100-3 taxpayer should file the election in accordance with sec_1_1502-21 taxpayer’s return must be amended to attach the election statement required by sec_1_1502-21 a copy of this letter should be attached to the election statement election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayer and its representatives however all essential facts must be verified in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply provides that it may not be used or cited as precedent this letter is directed only to the taxpayer who requested it sec_6110 no opinion is expressed as to the tax effects or consequences of filing the pursuant to a power_of_attorney on file in the office a copy of this letter is being plr-114508-04 sent to taxpayer sincerely __________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
